Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1, 3-9, 11-16 have been examined.
The remaining claims have been canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-16 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
acquire an image of an external object
a database storing usage records of products of a user of the electronic device;
determine one or more keywords related to the product information transmitted from the external electronic device
identify preference category information and preference brand information of the user, based on a usage record of a product of the user stored in the database, the product being related to the product information
determine weights for the one or more keywords, using the preference category information and the preference brand information
based on a user input selecting an object of the one or more selectable objects, performing a search using a keyword of the at least one of the one or more keywords corresponding to the object
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial interactions such as a marketing and sales activities and behaviors as the invention is designed for providing keywords relating to product information included in an image (see specification paragraph [0001]).
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a communication circuit which performs steps
a display which displays and provides information
a processor
an electronic device
transmit the image to an external electronic device, so that the external electronic device transmits product information related to the external object included in the image to the electronic device
display the product information in a first part of the display;
display one or more selectable objects in a second part of the display, the selectable one or more objects corresponding to at least some of the one or more keywords having weights which satisfy a specified condition;
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations of these additional limitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claims 3-4 and 6-7 are directed to the abstract ideal itself. In additional, even if they were not directed to the abstract idea itself, they do not amount to an integration according to any one of the considerations above. As for claim 5, this claim recites an additional limitation, but the steps of “differently display[ing] and provid[ing]” data does not amount to an integration according to any one of the considerations above. As for claim 8, these elements such as a camera and acquiring an image do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a communication circuit which performs steps
a display which displays and provides information
a processor
an electronic device
transmit the image to an external electronic device, so that the external electronic device transmits product information related to the external object included in the image to the electronic device
display the product information in a first part of the display;
display one or more selectable objects in a second part of the display, the selectable one or more objects corresponding to at least some of the one or more keywords having weights which satisfy a specified condition;
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Remarks
The claims are not in condition for allowance because they are rejected under 35 U.S.C. 101. The closest prior art of record is FOLKENS (US 2016/0283595) and the closest non-patent literature of record is Reference U (see PTO-892). Additional references relevant to the current application include:
8,391,618 - Chuang
20160027051 - Gross
20120054635 - PARK
20090125482 - PEREGRINE
20070192294 - Ramer
10,607,082 - Nowak-Przygodzki
i.	The applicant respectfully argues that the claims are not directed to an abstract idea. The applicant argues that the claims recite “product information related to the external object included in the image,” “determine one or more keywords related to the product information’ , “determine weights for the one or more keyboards, using the preference category information and the preference brand information” which are identified “based on a usage record related to product”, and then “providing at least some keyboards having weights which satisfy a specified condition ...on the display together with the product information.”
	The examiner respectfully argues that these constitute sales and marketing activities and behaviors, and therefore the claims are directed to the abstract idea of organizing human activity. For these reasons, the applicant’s arguments are not persuasive.
ii.	The applicant respectfully argues that the claims improve the functioning of a computer because they “provid[e] and interface that makes it easier for the user to perform a more meaningful subsequent search”. The applicant explains that this is done by “determin[ing] weights for one or more keywords” based on a user’s “usage record” and current “product information”.
The examiner respectfully disagrees because this does not amount to an improvement in the functioning of a computer. The applicant has not improved the computer at all, but instead, recommended a product to a customer based on a set of criteria. In addition, these steps are part of the abstract idea itself and cannot amount to something more than itself.
The applicant also compares the existing claims to the invention in Core Wireless, where the interface reduced steps a user needed to take and therefore amounted to an improvement.
The examiner respectfully disagrees that this application is like Core Wireless because there is one significant difference between that case and this application. The claims in Core Wireless specifically solved the technical problem of displaying a user interface on electronic devices with “small screens” which is a technical problem. In this application, the claims are not addressing some technical problem. Instead, they are simply recommending a product based on additional criteria, which is not significantly more than the abstract idea because it is the abstract idea. For these reasons, the applicant’s arguments are not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625